           Case 1:18-cr-00319-LTS Document 356 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             18-CR-319 (LTS)
                                                                       :
JUAN CALDERON,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The pretrial conference in this matter is hereby scheduled to occur as a

teleconference on January 22, 2021, at 12:00 p.m. As requested, defense counsel will be given

an opportunity to speak with the Defendant by telephone for fifteen minutes before the

sentencing proceeding begins (i.e., at 11:45 a.m.); defense counsel should make sure to answer

the telephone number that was previously provided to Chambers at that time. (Chambers will

provide counsel with a telephone number at which the interpreter can be reached at the time of

the pre-conference; it is counsel’s responsibility to conference the interpreter in with the

Defendant for the pre-conference.)

                 To access the teleconference line, counsel should call 888-363-4734 and use

access code 1527005# and password 1866#. (Members of the press and public may call the

same number, but will not be permitted to speak during the hearing.) Counsel should adhere to

the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated


CALDERON - ORD SCHD TELE CONF.DOCX                        VERSION JANUARY 13, 2021                     1
         Case 1:18-cr-00319-LTS Document 356 Filed 01/13/21 Page 2 of 2




              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

          3. To facilitate an orderly teleconference and the creation of an accurate transcript,
             counsel are required to identify themselves every time they speak. Counsel
             should spell any proper names for the court reporter. Counsel should also take
             special care not to interrupt or speak over one another.

          4. If there is a beep or chime indicating that a new caller has joined while counsel is
             speaking, counsel should pause to allow the Court to ascertain the identity of the
             new participant and confirm that the court reporter has not been dropped from the
             call.

       SO ORDERED.


Dated: January 13, 2021                                      /s/ Laura Taylor Swain
       New York New York                                   LAURA TAYLOR SWAIN
                                                           United States District Judge




CALDERON - ORD SCHD TELE CONF.DOCX              VERSION JANUARY 13, 2021                           2
